The record in this case discloses that Dade County, Florida, has ten special tax school districts and the enrollment of pupils in attendance for the school year of 1944-1945 in the several districts thereof aggregated 41,908 pupils. The amount approved by the Budget Commission and the Board of Public Instruction for the support and maintenance and other costs of the public schools of Dade County for the year 1945-1946 was fixed at the total sum of $9,619,911.00. The assessed valuation of taxable property situated in Dade County for the year 1945, as estimated by a deputy Tax Assessor, is the sum of $551,240,480.00. The County has a population of 315,138 and covers an area of approximately 2207 square miles.
The assessed valuation of the taxable property in each of the ten special tax school districts and the enrollment of pupils in each district for the school year 1944-45 are viz: *Page 531 
District No.       Assessed Valuation       Peak Enrollment
                   of taxable property      of pupils in each
                     in each district            district
                   (Homesteads omitted)         (5th month)
    2                 $171,453,803.00                 20,955
    3                   30,004,341.00                  8,762
    4                   15,596,508.00                  1,973
    5                   23,902,957.00                  2,729
    6                    4,847,602.00                    845
    7                    3,912,728.00                  1,061
    9                    3,541,874.00                    802
   12                    1,845,421.00                    391
   13                    4,676,977.00                    165
   14                  174,760,617.00                  4,225

The bonded debt of the special tax school districts, with unexpended funds derived from the sale of bonds of the respective school districts of Dade County, are viz:
                     District Bonded Debt    Unexpended Balance
District No. 2          $6,269,000.00           $1,568,723.67
District No. 3             737,000.00                None
District No. 4             416,000.00              238,202.70
District No. 5             592,000.00                None
District No. 6              73,000.00                None
District No. 7              93,000.00                None
District No. 9              29,000.00                None
District No. 12            No Bonds
District No. 13             60,000.00                None
District No. 14            666,000.00                None

Chapter 23226, Special Acts of 1945, Laws of Florida, provides for the consolidation of all the special tax school districts of Dade County into one or a single district, making the boundaries, after consolidation, co-extensive with Dade County. The election of three trustees for the consolidated District No. 1 is provided for, and the terms of the Act make the single District primarily liable for all the bonds and other obligations of the ten special tax school districts so consolidated. The Act is as follows: *Page 532
"AN ACT Relating to and providing for the Consolidation of All the School Districts of Dade County Into One School District and making the Boundaries of said Consolidated District Co-extensive with Dade County and Providing for a Referendum Election to Determine When and if Same Shall take Effect.
"BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF FLORIDA:
"Section 1. All school districts of Dade County shall be consolidated into one such district to be known as 'School District No. 1 and the boundaries of said 'District No. 1' shall be co-extensive with the boundaries of the County and subject to all general law relative to school districts.
"Section 2. Upon the taking effect hereof, all property and assets of the several school districts shall become the property of the said 'School District No. 1' and said district shall be primarily liable for all the bonds and other obligations of the several districts so consolidated and subject to be taxed for the payment thereof; and such consolidation shall in no wise impair the security of any bonds then outstanding.
"Section 3. The three trustees for said 'School District No. 1' shall be elected by the qualified electors of said County at the time and place prescribed by or fixed pursuant to law but not more than one trustee shall come from any one district for which a county commissioner is provided for by law. The persons qualified to hold such office and receiving the greater number of votes cast for election of trustees shall serve for the ensuing two (2) years as trustees for said School District.
"Section 4. No tax that shall have been levied or assessed prior to the time when the provisions hereof shall be of full force and effect shall be hereby impaired.
"Section 5. Insofar as applicable and insofar as consistent with the provisions hereof and when not in conflict herewith the provisions of the general law of this State relating to school districts and to the consolidation of school districts shall be applicable to said 'School District No. 1' upon this Act taking final effect by the submissions and approval hereof on referendum to the qualified voters of the County. *Page 533 
"Section 6. The Board of Public Instruction of Dade County shall forthwith call and hold and canvass the returns of an election by the qualified electors of such county for their approval or disapproval hereof, which elections shall be after such County Board shall have published notice of the election once each week for four (4) successive weeks in some newspaper of general circulation throughout the county; and the ballot at said election shall in a short and simple form fairly present the matter to be voted on as determined by the Board of Public Instruction of said County.
"Section 7. In the event of the approval hereof upon a referendum election all of Dade County shall become one school district as of January 1st following the date of election and the trustees thereof shall take office on the first Tuesday after the Monday in January following said election.
"Section 8. This Act shall take effect upon it being approved by a majority of those qualified electors of the County voting at an election to be called and held by the County Board of Public Instruction for Dade County.
"Became a law without the Governor's approval.
"Filed in Office Secretary of State June 11, 1945."
Proceedings instituted in the Circuit Court of Dade County for the purpose of obtaining a declaratory decree, as provided by statute, as to the validity and constitutionality of the aforesaid Act — it being asserted by plaintiffs below, the appellants here, that the Act is invalid, void and unconstitutional and therefore unenforceable. Five questions agreed by counsel of record to be controlling are posed for adjudication by this Court.
The first question posed here for adjudication is viz: Do the provisions of Special Act, Chapter 23226, Laws of Florida, 1945, providing for the consolidation of the ten school districts in Dade County into one school district and further providing that upon the taking effect of said Act all property and assets of the several school districts shall become the property of the said school district No. 1, and said district shall be primarily liable for all bonds and other obligations of the several districts so consolidated and subject to be taxed *Page 534 
for the payment thereof, violate the following constitutional provisions:
"(A) Section 13, Article XII — prohibiting the diversion of school district funds;
"(B) Section 17, Article XII — requiring the levying of a special tax for the payment of interest and the principal of bonds within the special tax school district voting in favor of the issuance thereof;
"(c) Section 12, Declaration of Rights and the 5th and 14th Amendments of the Federal Constitution — prohibiting the taking of property without due process of law."
This Court in the consideration of a Statute presumes that the Legislature intended a valid and constitutional enactment. In deference to our legislative department of government this Court will uphold a statute against the constitutional attacks unless it is clearly made to appear beyond a reasonable doubt that the Act is unconstitutional. Where a statute is susceptible of two constructions, one of which leads to the conclusion that the same is void and the other that it is a valid Act, then the construction that will save the Act must be adopted. Hiers v. Mitchell, 95 Fla. 345, 116 So. 81.
The Constitution of Florida is not a grant of power to the Legislature, but only a limitation upon legislation, and, unless legislation be clearly contrary to some expressed or implied prohibition found in the Constitution, the courts are without authority to declare a legislative Act invalid. Jordan v. Duval, 68 Fla. 48, 66 So. 298. The public school fund of a county cannot be used to satisfy the obligations of a special school district, nor can the funds of the latter be used to satisfy the debts of the public schools of a county. The law considers and recognizes them as separate and distinct school funds. Funds of one special tax school district cannot be appropriated to the obligations of another special tax school district. Board of Public Instruction of Pinellas County v. Knight  Wall Co., 100 Fla. 1648, 132 So. 644.
It appears by the record that Special Tax School District No. 2 has a bonded debt of $6,269,000.00, with an unexpended balance of $1,568,723.67, while Tax School District No. 4 has a bonded debt of $416,000.00, with an unexpended balance of *Page 535 
$238,202.70; and School Tax District No. 12 has neither bonds outstanding nor money to its credit. Section 2 of the Act provides that "all property and assets of the several tax school districts shall become the property of the Tax School District No. 1 and said District shall be principally liable for all the bonds and other obligations of the several Districts so consolidated and subject to be taxed for the payment thereof . . ."
Section 10 of Article 12 of the Constitution grants to the Legislature the power to divide any county or counties into convenient school districts . . . authorizes the levying and collection of a district school tax for the exclusive use of public free schools within the district whenever a majority of the qualified electors thereof that pay a tax on real and personal property shall vote in favor of such a levy . . . Section 11 of Article 12 provides that "any incorporated town or city may constitute a school district." Section 11 of Article 10 also provides that the funds to be raised by Section 10 may be expended within the district where levied for buildings or repair of school houses, for the purchase of school libraries and text books, for salaries of teachers, or for other educational purposes, so that the distribution among all the schools of the district shall be equitable. Section 17 of Article 12 grants to the Legislature the power to provide by statute for special tax school districts to issue bonds for the exclusive use of public free schools within any such specialtax school district, whenever a majority of the qualified electors thereof who are freeholders shall vote in favor of the issuance of such bonds . . . Section 13 of Article 12 provides that no law shall be enacted authorizing the diversion or the lending of any county or district school funds, or the appropriation of any part of the permanent or available school fund to any other than school purposes; nor shall the same or any part thereof be appropriated to or used for the support of any sectarian school.
It is our view that Section 2 of the Act offends cited provisions supra of our fundamental law because (1) discretionary power is conferred on the trustees to expend school funds raised by taxation in one special tax school district, in *Page 536 
whole or in part, in a school district other than where raised; (2) the property and assets of a special tax school district cannot be constitutionally transferred as attempted by Section 2; (3) funds raised by taxation, as authorized by a majority vote of the freeholders of a special tax school district, cannot constitutionally be transferred or diverted as here attempted; (4) the same constitutional limitation applies to the assets and property of a special tax school district acquired or obtained by taxation; (5) all the property of Dade County under Section 2 is subject to a tax for the retirement of bonds and payment of interest, contrary to pertinent provisions of Section 17 of Article 12; (6) the power to issue bonds by a special tax school district is vested by the Constitution in the qualified electors of the district who are freeholders; (7) the taxable property situated in one special tax district cannot be constitutionally taxed to retire the bonds of the other nine special tax school districts of Dade County.
Counsel for appellee contend that Section 2 of the Act can be sustained and upheld under the authority of State v. Goodgame,91 Fla. 871, 108 So. 836; State v. City of Miami, 103 Fla. 54,137 So. 261; State v. City of Tarpon Springs, 138 Fla. 649,190 So. 19; State v. Couch, 139 Fla. 353, 190 So. 723, and authorities cited from other jurisdictions. Our study and analysis of our former holdings as cited and relied upon disclose that these decisions involved bonds and construction of charters of municipalities enacted by the Legislature under Section 8 of Article 8 of the Constitution and are inapplicable to the controversy here presented.
The second question posed for adjudication is viz: Does an Act of the Legislature consolidating all of the school districts in Dade County violate Sections 10 and 11 of Article12 of the Florida Constitution, which provide for the division of a county into convenient school districts?
In light of the conclusion reached in disposing of question one supra, the necessity of ruling on questions two, three, four and five is questionable because the Act does not contain a saving clause. Among the objectives of the proposed Act is a consolidation of the several special tax school districts of Dade County where better schools can or may be had *Page 537 
or obtained at a reduced expenditure over existing conditions. For the procedure provided by statute to be observed and followed in holding and conducting elections for the consolidation of special tax school districts see Subsection (3) and divisions (a), (b), (c), (d), (e), (f), and (g) of Section 236.32, Fla. Stats. 1941 (FSA).
It is our conclusion that Chapter 23226, Special Acts of 1945, Laws of Florida, is invalid and unconstitutional and therefore unenforceable. The decree of the lower court is reversed for further proceedings in the lower court not inconsistent with the opinion herein expressed.
It is so ordered.
TERRELL, BROWN, BUFORD, THOMAS, ADAMS and SEBRING, JJ., concur.